—Petition unanimously dismissed without costs.
Memorandum: Petitioner commenced this original CPLR article 78 proceeding "in the nature of Prohibition and Mandamus” seeking to compel respondents to proceed on petitioner’s CPL article 440 motion that is pending in Erie County Court. The petition must be dismissed because petitioner failed to establish that he served the District Attorney, a necessary party, with a copy of the notice of petition and petition (see, CPLR 312-a). (Original Proceeding Pursuant to CPLR art 78.) Present — Green, J. P., Pine, Fallon, Callahan and Davis, JJ.